DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2. 	The Amendment filed on January 25th 2021 has been entered. Claim 6 has been amended. Claims 1 - 21 are currently pending.

Response to Arguments
35 U.S.C. §112
3.	Applicants amendments to clarify certain aspects of claim 6 have been reviewed and as such the 35 U.S.C. 112 rejection is withdrawn. 

35 U.S.C. §103
4.	Applicant's arguments, see Remarks pp. 11 -21, filed January 25th 2021, with
respect to the rejections of claims 1 - 21  under 35 U.S.C. §103 have been fully considered and they are not  persuasive.
In regards to claim 2, applicant argues that Gower does not disclose that the nodes have a next collection attribute, let alone instructions that insert a node by inserting a pointer into such an attribute.


In regards to claim 4, applicant argues that Gower does not disclose removing a media item from the collection of media items without removing a node representing the media item, let alone that do so by changing a value of a removal status attribute of the node to be removed
            Examiner respectfully disagrees and submits Gower teaches Fig. 59, operation: replace each child of Slot which is a REMOVED_NODE with null. The indication of a “null” shows it has been removed.

                        Applicant further argues the cited reference does not disclose determining an indication that a node has been removed based upon such status. Accordingly, the cited reference also does not omit media items from playback in response to such determining.
             Examiner respectfully disagrees and submits Gower teaches Fig. 59, operation: replace each child of Slot which is a REMOVED_NODE with null. The indication of a “null” shows it has been removed.


              Examiner respectfully disagrees and submits Rahman teaches different values of “x” and “0” For example, referring again to the media timeline  2400 of FIG. 2, the leaf node 2404 may be given a start time of "0" by the time line sorter and a stop time of "x".


Applicant further argues that Sull does not disclose an attribute that “defines whether the particular node corresponding to the identified media item should be played in the playback sequence” or “wherein the particular node is not included in the playback sequence when the at least one attribute defines that the particular node should not be played in the playback sequence.”
           Examiner respectfully disagrees and submits that Gower in paragraphs [0730] – [0734] teaches pointers in both parent and child nodes wherein the parent’s pointer connects to an array of pointers via an array slot. An array slot of nodes within a broadly reasonable interpretation indicates a collection attribute signifying the connection between the parent and the child nodes via pointers. An array of pointers to child nodes in an array slot is indicative that pointers are this inserted into this array slot. Paragraph appended to the end of the list, or inserted at any point.

           In regards to claims 3, 10 and 17 applicant argues that the Rahman reference does not disclose sorting pointers in the next nodes collection attribute. Further,
there is no pointer sorting based upon a position key, let alone a position key that includes a temporal identifier indicating when the first node was added to the collection of media items.
        Examiner respectfully disagrees and submits that the Rahman reference teaches Parallel Node [0080]) (Fig. 21 (2102) Parallel Node The parallel node 2102 specifies a cross fade effect 2134 having a start time 2136 of "20" and a stop time 2138 of"33" to be applied to the audio file leaf nodes 2106, 2108 [0198]). (Fig. 21 depicting exemplary time line of sorting pointers of leaf nodes in relation to the parallel node. The cross fade effect sorts when the various nodes 2106, 2108 are introduced. Rahman also teaches a sort order based on the start and stop time as to when the various nodes are processed. Leaf node (606) and leaf node (608) have their various pointers respectively and the introduction of the start and stop time as to when they are processed. By sorting their timelines according to Fig. 19, their pointers are arranged in a sequence of introduction to the media item. 
         In regards to claims 6, 13 and 20 applicant argues that the cited art does not disclose Specific attributes including: a cloned nodes collection attribute and/or a 
           Examiner respectfully disagrees and submits the Sull reference teaches sibling nodes of equal segment. In a broad reasonable interpretation a sibling node in equal magnitude is a “cloned” version of itself as taught by the Sull reference in paragraph [0471]. Further the Sull reference in paragraph [0211] teaches an invalid status of a node when it is moved. Its URI, is an attribute of itself and it is “rendered invalid”. 


Applicant further argues that the examiner did not provide any indication where the following recitations are found in the cited art:
determining a fourth node in the collection of media items corresponding to the first location;
determining a fifth node in the collection of media items corresponding to the second location;
generating a clone node of the fourth node; 
inserting a first pointer to the clone node into a next node collection attribute
of the fifth node; 

          Examiner respectfully disagrees and submits Rahman teaches in [0179] The read-only wrapper contains nodes which mirror the structure of the
original timeline, i.e. are "cloned" from the nodes of the original timeline. The cloned

timeline's nodes [0179]) in response to applicants recitation of “generating a clone node of the fourth node; inserting a first pointer to the clone node into a next node collection attribute of the fifth node;  ”
	Georges in paragraph [0471] teaches (or in yet
other alternative embodiments is sent to another Node directly. For example,
the Node-authored Music Data File 725 can be sent to a receiver associated with a
broadcasting service that is directing the broadcasting of Broadcast Music Data File
715. in response to applicants recitation of “determining a fifth node in the collection of media items corresponding to the second location”
                Georges also teaches in paragraph [0470] in accordance with alternative embodiments Music Data File 725 is sent to another similar Node, which preferably also is associated with Transmitter 710 [0470]) in response to applicaints recitation of “determining a fourth node in the media item collection corresponding to the first location”

	Applicant argues also that Sull does not relate to “mov[ing] a media
item from a first location in the collection of media items to a second location in the
collection of media items,” There is no indication in Sull of cloning key frames, let alone inserting a pointer to such a clone node in a cloned nodes collection attribute of a key frame that indicates that the key frame was cloned

                  
                Finally applicant argues that Sull does not disclose “altering a moved status attribute of the fourth node to indicate that the fourth node was moved.”
	Examiner respectfully disagrees and submits Sull in paragraph [0211] teaches the URI of the content is rendered invalid when the multimedia content is moved to other location.



Conclusion

5.	 Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469) 295-
9144. The examiner can normally be reached on 7:30AM - 5:30PM Mon - Thur. If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.
Information regarding the status of an application may be obtained from the

applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
(EBC) at 866-217-9197 (toll-free).
/Kweku Halm/
Examiner
Art Unit 2166
02/08/2021

/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166